Citation Nr: 0922053	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  07-03 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee and 
foot disability (claimed as radiculopathy).

2.  Entitlement to a disability rating higher than 10 percent 
for residuals of a compression fracture at L2.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 
1978 and from June 1981 to August 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2005 and January 2006 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  The Veteran 
testified during a videoconference hearing before the 
undersigned acting Veterans Law Judge in November 2007.  The 
case was remanded to the RO in September 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required.  Although the 
Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to 
decide the Veteran's claims so that he is afforded every 
possible consideration.

It was learned through the Veteran's representative in 
November 2008 that the Veteran has been awarded Social 
Security Administration (SSA) disability benefits, effective 
since March 2006.  As the representative pointed out, a 
remand is necessary to obtain those SSA records before a 
final VA decision can be made.  Murincsak v. Derwinski, 2 
Vet. App.363 (1992).  

Moreover, a review of the November 2008 VA examination report 
reveals that it does not provide all of the information which 
was requested in the Board's September 2008 remand.  In 
particular, the Board requested that the examiner indicate 
whether the Veteran has loss of 50 percent or more of the 
height of any of the lumbar vertebral bodies, and if so, to 
specify which ones.  But the November 2008 VA examination 
report does not address this issue.  Accordingly, remand for 
corrective action is required.  Compliance with a Board 
remand is not discretionary; if an RO fails to comply with 
the terms of a remand, another remand for corrective action 
is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Since the case is being remanded, any additional VA medical 
records of treatment the Veteran has received since October 
2008 should be obtained.  See 38 U.S.C.A. § 5103A(b) (West 
2002); 38 C.F.R. § 3.159 (2008); see also Bell v. Derwinski, 
2 Vet. App.611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 
(1995) ("... an [agency of original jurisdiction's] failure 
to consider records which were in VA's possession at the time 
of the decision, although not actually in the record before 
the AOJ, may constitute clear and unmistakable error.")

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's records 
from the SSA, to include all medical 
records considered by SSA in its 
November 2008 decision awarding the 
Veteran SSA disability benefits.  Any 
additional VA medical records of 
treatment the Veteran has received 
since October 2008 should also be 
obtained. 

2.  Ask the examiner who examined the 
Veteran in November 2008 to indicate 
whether the Veteran has loss of 50 
percent or more of the height of any of 
the lumbar vertebral bodies, and if so, 
to specify which ones.  If that examiner 
is not available, the information should 
be obtained from another examiner.  
Provide the claims folder to the examiner 
for review in conjunction with the 
request, and schedule an additional VA 
examination, if needed.  

3.  Thereafter, readjudicate the 
Veteran's pending claims in light of any 
additional evidence added to the record.  
If the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




